Citation Nr: 0023102	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

The issue certified by the RO for decision is as follows:

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from February 1972 to February 
1975.

The Board notes that the veteran also appeared to have timely 
filed a notice of disagreement to the August 1998 rating 
decision that found no new and material evidence had been 
submitted to reopen the claim for service connection for 
paranoid schizophrenia.  A statement of the case was issued 
in November 1998.  An appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  A substantive appeal 
must either indicate that the appeal is being perfected as to 
all issues addressed in the statement of the case, or must 
specifically identify the issues appealed.  38 C.F.R. § 
20.202 (1999).  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  The record does not appear to contain a 
submission by the veteran within this period, which could 
be found to be a substantive appeal on that issue.  The VA 
Form 9, received in March 1999, specifically addressed the 
issues of service connection for PTSD and for a foot problem, 
but made no mention of the issue pertaining to service 
connection for schizophrenia.  However, the supplemental 
statement of the case, issued in July 1999, continued to list 
such as a current issue.  


REMAND

In his VA Form 9, substantive appeal, received in March 1999, 
the veteran requested a hearing at the RO before a Member of 
the Board and indicated that he "would accept a video 
hearing."  A hearing before an RO hearing officer 
was scheduled in January 2000, but the veteran requested that 
this be canceled.  A hearing was scheduled via 
videoconference on April 12, 2000, but the veteran failed to 
report for the scheduled hearing.  The veteran had not 
formally accepted the videoconference hearing in lieu of a 
personal hearing before a Member of the Board and had not 
been notified of the consequences of his failure to appear.  
A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Houston, Texas, RO before a Member of the 
Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




